Title: From George Washington to William Pearce, 26 January 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia Jany 26th 1794.
          
          Your letter of the 22d and the Reports, came duly to hand by yesterdays Post.
          
          You will perceive by my rotation plan (with which you have been furnished—or rather by the notes annexed thereto) that if the fields allotted for
            Corn at the several farms were deemed inadequate to the consumption of this article,
            that such parts of the fields as were designed for Buck Wheat, as a Crop, might be converted to this purpose, and I repeat it again here; leaving the
            proportion thereof to your own judgment, with a proviso, however, that there be Buck
            Wheat enough sown to raise a sufficiency of Seed for all the purposes of my rotation
            system another year; as it is certainly a reflection upon a farmer to have his Seeds to
            buy. The reason why I prefered increasing the quantity of Corn ground in these fields,
            is, that nothing might interrupt the manurings of one field, at
            each farm, every year with green manure; whilst the Cowpens, & dung from the farm
            yards, would do the like to the poor parts of a second field,
            annually. By this means, and a judicious rotation, I am not without hope of bringing my
            land, in time, into a profitable state of cultivation; and unless some such practice as
            this prevails, my fields will be growing worse and worse every year, until the Crops
            will not defray the expence of the culture of them.
          By the report of the week before last, it appeared that Stuart was plowing in No.
              7; but as that field, according to the rotation which I have
            by me, was to remain this year in Pasture I could not account for it, otherwise than as
            a mistake in him, or a direction of mine which I had forgotten; the reason however of my
            mentioning the matter again, in this letter, is, that if that field is designed for Oats
            and Buck Wheat, the part, or such proportion thereof (as you like) which was designed
            for the latter, may go into Corn in like manner as is allowed at the other farms; but if
            it has not been touched, nor intended to be touched this year, (and I again desire that
            you will not undertake more than you can execute well) then such part of No. 1. as you
            may deem proper may be put into Corn: or you may do what Stuart suggested to me before I
            left home—namely—to plant all the good ground in both No. 1 & No. 3 with Corn & Sow all the
            broken & poor parts of them with Buck Wheat for manure; the same might be done at
            the other farms; remembering always, that these fields are to be sown with Wheat in the
            months of August & September next agreeably to the plan of Rotation, which you
            have.
          
          I will send by the first vessel going round to Alexandria 14 bushls of Clover Seed, as
            I fear what you have (except of your own growth) is bad; and because I would not be
            sparing of Seed, either to the ground you have to sow, or that which has been sown, and
            is now missing. Of Timothy Seed I shall send more, as 10 bushels
            is sufficient I conceive to answer all your purposes; but it is to be feared that the
            Timothy & Orchard grass seeds have got mixed (as they are very much alike) for I am
            sure there was Orchard grass seed saved, & Butler and old Jack ought to know what
            was done with it. That you may know what dependence to place on
            the Clover seed which went from hence last year, & put into the Store mix it well
            together, & then promiscuously take out a certain (precise) number of seeds &
            see what proportion of them will come up. The Gardener can ascertain this, or by putting
            them under a brick on the ground, in a warm place, you can do it yourself. I shrewdly
            suspect that that seed was bad, even last year, otherwise the clover lot at the Mansion,
            and the Meadows at Union & Dogue run farms, would not be so dificient now (the
            latter after twice sowing in some parts).
          Speaking of these Seeds, I must give you a hint of what I also very strongly suspect;
            and that is—that my Negro Seedsmen takes a considerable toll from every thing that goes
            into their hands—for this reason, make it an invariable rule before it is delivered to
            them, to mix in a bushel of Sand or well dried earth, as many pints of seed as you allow
            to an Acre, and let it be sown in this manner. Two valuable purposes are answered
            thereby-–1st in this State, the Seed is rendered unsaleable; and 2dly a person not
            skilled in sowing small seeds, will do it more regularly when thus mixed; for being
            accustomed to sow a bushel of Wheat to the Acre, the same cast, & fill of the hand,
            does for the small Seed when so mixed; in doing of which pains is to be taken that the
            mixture is perfect; otherwise one part of the Acre will have more sand & less seed
            than the other, & so vice, versa.
          Give what manure you can to the lot at Mansion house which is to be sown with Oats and
            grass seeds; or to the one which is to be planted with Potatoes, as circumstances and
            your own judgment shall direct: for both, I do not presume there is dung enough. It is
            better to do one well than both by halves.
          
          The Ground between No. 6 at River farm, and the Barn lane, you may apply to the
            purposes mentioned in your letter of the 22d, & let it remain under the fence which
            incloses No. 6 until a division fence can be run. It my be worth some consideration
            whether Potatoes (if some part of the Clover lot in front of the Barn does not require
            to be broke up) ought not to be planted in part of it.
          You may continue to eat of my meat, as the white people will take it after it goes from
            your table, until your family arrives, and afterwards also if it shall be found more
            convenient than to keep seperate stocks, as I believe it will. I perceive Thomas Green
            draws fine flour from the Mill when the Miller & others are content with Midlings;
            and which I am sure is good enough for him. Does his agreement in this respect differ
            from the others?
          The thorn berries should be buried a year before they are sown, in order that they may
            pass through a state of fermentation; unless they do this they will not come up. Butler
            ought to be acquainted with the process, if he is the practical farmer he pretends to
            be—The Ceder berries should have all the casing of the Seed rubbed of[f] before they are
            sown, or they will not come up.
          Mr Dulany is right in his application, but when you pay him the hundred dollars (which
            is herein sent you) take his receipt for £150 pounds on Acct of the Rent due to Mrs
            French for the year 1793; and give him a receipt for £120 for the Rent he owes me, for
            the same year.
          There is part of the Wages for 1793 due to the Estate of Mr Anthony Whiting; but how
            much I am unable at this moment to say presisely. They commenced the first of Jany and
            he died about the middle of June, but how much of my money which was in his hands he may
            have applied to his own use I cannot, without some investigation, decide. If the
            Administrators have any thing which leads to this, obtain it from them, that the Acct
            may be closed; as I do not want to keep them out of what is due, a day. I remain Your friend &ca
          
            Go: Washington
          
        